Gray, C. J.
The bill of exceptions shows that the delivery of the articles in question was not disputed, and that the only real issue in the case was upon whose order and credit they were delivered. The entries in the plaintiff’s book of account were not admissible on that issue; they were not in the nature of a certificate required by law or usage, but were mere private memoranda ; and the first ruling, excluding the book, was correct, Somers v. Wright, 114 Mass. 171.
*153The entries might doubtless be shown to the witness to aid Eiis recollection; and if they did not appear to have been admitted for any other purpose, the exception to their admission could not be sustained. Dugan v. Mahoney, 11 Allen, 572. Cobb v. Boston, 109 Mass. 438.
But the final ruling of the learned judge, as stated in the bill of exceptions allowed by him, went beyond this. It was, “ that the entry in the book might be regarded as a memorandum made by the plaintiff at the time, and, as such, entitled to some weight ,n confirmation of the recollection and evidence of the plaintiff ” upon the question at issue between the parties. This ruling was inconsistent with the first one, and allowed to these entries a weight as evidence, in corroboration of the plaintiff’s testimony, to which they were not legally entitled. Townsend Bank v. Whitney, 3 Allen, 454. Maine v. Harper, 4 Allen, 115. Bentley v. Ward, 116 Mass. 333. Prew v. Donahue, 118 Mass. 438.

Exceptions sustained.